Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 1 of 45




               Exhibit A
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 2 of 45




                                                                    JAS_027044
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 3 of 45




                                                                    JAS_027045
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 4 of 45




                                                                    JAS_027046
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 5 of 45




                                                                    JAS_027047
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 6 of 45




                                                                    JAS_027048
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 7 of 45




                                                                    JAS_027049
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 8 of 45




                                                                    JAS_027050
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 9 of 45




                                                                    JAS_027051
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 10 of 45




                                                                     JAS_027052
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 11 of 45




                                                                     JAS_027053
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 12 of 45




                                                                     JAS_027054
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 13 of 45




                                                                     JAS_027055
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 14 of 45




                                                                     JAS_027056
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 15 of 45




                                                                     JAS_027057
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 16 of 45




                                                                     JAS_027058
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 17 of 45




                                                                     JAS_027059
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 18 of 45




                                                                     JAS_027060
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 19 of 45




                                                                     JAS_027061
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 20 of 45




                                                                     JAS_027062
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 21 of 45




                                                                     JAS_027063
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 22 of 45




                                                                     JAS_027064
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 23 of 45




                                                                     JAS_027065
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 24 of 45




                                                                     JAS_027066
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 25 of 45




                                                                     JAS_027067
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 26 of 45




                                                                     JAS_027068
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 27 of 45




                                                                     JAS_027069
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 28 of 45




                                                                     JAS_027070
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 29 of 45




                                                                     JAS_027071
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 30 of 45




                                                                     JAS_027072
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 31 of 45




                                                                     JAS_027073
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 32 of 45




                                                                     JAS_027074
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 33 of 45




                                                                     JAS_027075
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 34 of 45




                                                                     JAS_027076
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 35 of 45




                                                                     JAS_027077
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 36 of 45




                                                                     JAS_027078
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 37 of 45




                                                                     JAS_027079
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 38 of 45




                                                                     JAS_027080
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 39 of 45




                                                                     JAS_027081
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 40 of 45




                                                                     JAS_027082
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 41 of 45




                                                                     JAS_027083
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 42 of 45




                                                                     JAS_027084
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 43 of 45




                                                                     JAS_027085
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 44 of 45




                                                                     JAS_027086
Case 1:17-cr-00548-PAC Document 111-1 Filed 07/03/19 Page 45 of 45




                                                                     JAS_027087
